Citation Nr: 1638528	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-30 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a chronic headache disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1987 to September 1991, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his currently diagnosed headache disability is related to service.  The Veteran has suggested that his headaches may be related to environmental exposures from his deployment in Southwest Asia.  The Board observes that there is medical evidence of record relating to headaches since the early 1990s.  These headaches have been attributed to muscle tension, sinusitis, fluctuations in blood pressure, and medication used to treat the Veteran's service-connected psychiatric disorder.  The Veteran's high blood pressure (hypertension) had onset in service and is subject to service-connection.

The Veteran has never been provided a VA examination to determine whether his headache disability is related to service or a service connected disability.  On remand, a comprehensive headache examination should be provided.   Updated VA treatment notes should be obtained and the Veteran should be asked to identify any pertinent private treatment notes that are not already of record. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment notes and associate them with the claims file.

2.  Request that the Veteran identify any pertinent missing private treatment notes and attempt to obtain these records with his assistance.

3.  Schedule the Veteran for a VA examination to determine whether a current headache disability is related to an in-service disease or injury or a service connected disease or injury.  The examiner should confirm that the claims file and this remand were reviewed.  The examiner should answer the following inquiries:

(a)  Identify any current headache disability (present at any time since 2011, even if not shown on the current examination).  

(b)  Is it at least as likely as not (a 50 percent or greater probability) that such headache disability had its onset during active service; or are otherwise the result of a disease or injury in active service, including hazardous exposures in Southwest Asia.

(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches are caused or aggravated by his service-connected hypertension (or treatment thereof)?

(d) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disability, including medication used to treat it, cause or aggravate the Veteran's headache disability?

(e) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected back disability causes or aggravates his headaches (for instance, in the form of tension headaches)?

(f) Is it at least as likely as not (a 50 percent or greater probability) that environment exposures during the Gulf War caused or aggravated the Veteran's headache disability?

(g) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran experienced a TBI during service that caused or aggravated his headaches?

(h) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches are related to any other in-service disease, event, or injury?

(i) Are the Veteran's reports, if accepted, sufficient to show the onset of a headache disability in service?  If so, is there any medical reason for rejecting his reports?  The absence of supporting medical records is not a legally sufficient reason for rejecting his reports, unless the existence of such records would be medically expected.

The examiner should provide reasons for all opinions; citing to relevant medical treatise literature, if appropriate.  If the examiner cannot provide a requested opinion without resorting to speculation, he or she must provide reasons for the inability to provide the needed opinion; and state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence, which if obtained would permit the opinion to be provided.  

4.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




